DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (Claims 1-8) in the reply filed on 3/12/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/21, 12/18/19, 10/15/19, and 9/18/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 9/18/19.  These drawings are acceptable.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is over 150 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al., US 20080044704 (hereinafter, Kubo; as cited on the IDS).
As to Claim 1:
	Kubo discloses a fuel cell (see “… fuel cell…”, Abstract), comprising:
a power generation unit configured to react hydrogen and oxygen so as to generate electricity (see “… generate power… hydrogen is supplied… air pressurized…”, [0042, 0010]);
a plurality of storage containers that are detachable/connectable and house hydrogen absorbing alloy storing hydrogen to be supplied to the power generation unit (see “… hydrogen storage tanks are connected…”, [0031] – the tanks are connected to the pipes and thus they can inherently be disconnected/detached from the pipes as well);
a heat medium passage through which a heat medium for heating the plurality of storage containers flows (see “… heat medium passage 15… a long life coolant is used as a heat medium that flows…”, [0028], Fig. 1); and
(see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23…”, Abstract, [0013, 0038]),
wherein the temperature control unit can carry out a first temperature control mode of controlling the temperature of the heat medium to be equal to or higher than a predetermined first temperature, and a second temperature control mode of controlling the temperature of the heat medium to be equal to or higher than a predetermined second temperature that is higher than the first temperature, and determines whether the second temperature control mode is to be carried out or not based on pressure in an unused storage container or temperature related to an unused storage container in a case where there is an unused storage container in the plurality of storage containers (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046] – note that the temperature of the heat medium can be set equal to a predetermined temperature (temperature mode 1) or higher than the predetermined temperature (temperature mode 2) depending on the pressure of the hydrogen storage tank 12.  In a fully charged state or unused stage, the controller controls the supply of hydrogen based on the temperature and pressure sensor of the hydrogen storage to efficiently supplied hydrogen to the fuel cell).

As to Claim 2:
	Kubo discloses the temperature control unit starts heating of the unused storage container after the temperature control unit carries out the second temperature control mode and the temperature of the heat medium becomes equal to or higher than the second temperature (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046];  “… the predetermined temperature for determining whether the heat medium has been used to cool the fuel cell 11 is supplied to heat exchanger 18 maybe higher than the temperature at which water existing on the hydrogen reaction surface of the fuel cell 11…”, [0076] – as disclosed above, the temperature of the heat medium can be set to be higher than the predetermined temperature or second mode temperature, and the heat medium then can be sent to the heat exchanger to heat the hydrogen storage containers 12).
As to Claim 3:
	Kubo discloses the temperature control unit finishes the second temperature control mode and caries out the first temperature control mode after the temperature control unit carries out the second temperature and the temperature of the heat medium becomes equal to or higher than the second temperature (see “… controller 30 controls… valves… heat medium is supplied to the heat exchanger 11a… temperature… based on a detection signal provided from the temperature sensor 23… When the temperature is lower than or equal to a predetermined temperature, the controller 30 controls the third and fourth… valves… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…  the predetermined temperature is set at a temperature in which water on the hydrogen reaction surface of the fuel cell 11 freezes…”, Abstract, [0013, 0038-0040, 0044-0046];  – as noted above, the temperature of the heat medium can be set to be set equal to a freezing temperature of water on the hydrogen reaction surface of the fuel cell; this temperature is refers to as the first temperature or mode 1.  While Kubo does not disclose a step order of starting the second temperature and then transits to the first temperature, it is noted that the claim is directed to an apparatus and not a method step.  Since Kubo has already disclosed that the controller of Kubo is capable of achieving a first temperature (equal to freezing temperature of water) and a second temperature (greater than a freezing temperature of water), Kubo discloses a controller capable to performing such claimed limitation and is inherently the same as the claimed controller).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations)
As to Claim 4:

a plurality of branch passages for heating the plurality of storage containers (see “… heat medium passage 15 includes a first portion 15a… second portion 15b… third portion 15c…”, [0034], Fig. 1); and
a plurality of on-off valves configured to open and close the plurality of branch passages (see “… a third electromagnetic valve V3… valve V4…”, [0036], Fig. 1), and
the temperature control unit carries out the second temperature control mode in a state where an on-off valve of a branch passage for heating the unused storage container is closed and an on-off valve of a branch passage for heating the other storage container (see “… controller 30 controls… valves V3 and V4… in a manner that the heat medium that had been used to cool the fuel cell 11 is supplied to the heat exchanger 18 of each hydrogen storage tank 12…”, [0038-0040], Fig. 1).
As to Claim 5:
	Kubo discloses further comprising a detector configured to detect respective pressures in the plurality of storage containers or respective temperatures of the plurality of the storage containers (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039]),
wherein the temperature control unit determines whether the second temperature control mode is to be carried out or not based on a pressure in the unused storage container detected by the detector, or a temperature related to the unused storage container detected by the detector (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039] - as noted above, the temperature of the heat medium can be higher than freezing temperature of water or the second mode temperature, and the controller is controlling the temperature of the heat medium based on the pressure sensor and the temperature sensor).
As to Claim 6:
	Kubo discloses further comprising a plurality of hydrogen supply valves configured to open and close flow of hydrogen to be supplied from the plurality of storage containers to the power generation unit (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039]),
wherein the detector includes a plurality of pressure sensors (see “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26…”, [0039]), and
the respective pressure sensors are arranged upstream the respective hydrogen supply valves in flow of hydrogen (see “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26…”, [0039] – the pressure sensors 26 is located adjacent to the hydrogen storage tank or upstream of the hydrogen flow passage).
As to Claim 7:
	Kubo discloses that the unused storage container is a storage container newly attached to the fuel cell (see “… hydrogen storage tanks are connected…”, [0031] – the tanks are connected to the pipes and thus they can inherently be disconnected/detached from the pipes as well).

	Regarding specifically the limitation “… newly attached…”, it is noted that the hydrogen container is connected/attached before the fuel cell system begins to run; thus, the act of attached the hydrogen container is an inherent step in order for the fuel cell system to have connected hydrogen container as to supply the fuel cell with hydrogen. 
As to Claim 8:
	Kubo discloses that the second temperature control mode is carried out when a new storage container is attached (see “… temperature sensor 23… detects the temperature of the hydrogen supplied from the hydrogen storage tank 12 to the fuel cell 11…”, [0031-0032]; “… controller 30… detects pressure in each hydrogen storage tank… each pressure sensor 26… hydrogen storage tank 12… controls… valves V3 and V4… in a manner that the heat medium that has been used to cool the fuel cell 11 is supplied to each heat exchanger 18…”, [0039] - as noted above, the temperature of the heat medium can be higher than freezing temperature of water or the second mode temperature, and the controller is controlling the temperature of the heat medium based on the pressure sensor and the temperature sensor).
Regarding the limitation “… when a new storage container is attached…”, it is noted that when the hydrogen storage tank 12 are first connected to the pipe of the fuel cell system, they are considered to be unused or new storage container and the fuel cell system can then be started with heating the heat medium greater than a predetermined temperature or second temperature mode as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723